NUMBER 13-22-00220-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     IN THE INTEREST OF K.C.W., A CHILD


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                                        ORDER

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on May 10, 2022, and appellant’s brief was due on July 5, 2022. Appellant has

filed an amended motion for extension of time, providing the reason for her request

therein. Appellant seeks twenty days of additional time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT IN PART and DENY IN PART appellant’s amended motion for

extension of time and ORDER appellant’s brief to be filed on or before July 15, 2022. No

further extensions of time will be granted absent truly exigent and extraordinary

circumstances.

                                                                         PER CURIAM

Delivered and filed on the
8th day of July, 2022.




                                               2